UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

IN RE: ENFORCEMENT OF PHILIPPINE FORFEITURE
JUDGMENT AGAINST ALL ASSETS OF ARELMA, $.A.,_.
FORMERLY HELD AT MERRILL LYNCH, PIERCE, . 19-me-412 (LAK)
FENNER & SMITH, INCORPORATED, INCLUDING,

BUT NOT LIMITED TO, ACCOUNT NUMBER 16

 

ORDER

Lewis A. KAPLAN, District Judge.

Duran’s motion for summary judgment [DI-37] is denied, and the United States’s
cross-motion for summary judgment [DI-46] is granted, substantially for the reasons set forth in the
report and recommendation of Magistrate Judge Gorenstein. Duran’s objections are overruled.

SO ORDERED.

Dated: February 4, 2020 ld
wh ann

Lewis A. Kaplan
United States District sudel

 

 
